Beoyues, O. J.
1. The two excerpts from the charge of the court, complained of, when considered in the light of the entire charge and the facts of the case, were not erroneous for any reason assigned.
2. The court did not err in overruling the ground of the motion for new-trial based upon alleged newly discovered evidence, the evidence being merely cumulative, and, as stated by the judge in his order overruling the motion, it did not appear that the movant or her attorneys had used ordinary diligence to discover the evidence before the trial of the ease.
3. The verdict for the defendant was authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.

MacIntyre and Guerry, JJ., concur.
E. E. Carter for plaintiff.
Jones, Powers & Williams, for defendant.